 



Exhibit 10.3
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (this “Agreement”) is dated
as of August 2, 2007, originally effective July 2, 2007, between Novavax, Inc.,
a Delaware corporation (the “Company”) having its principal office at 9920
Belward Campus Drive, Rockville, MD 20850 and Len Stigliano, an individual with
a mailing address of 685 Wyndrise Drive, Blue Bell, PA 19422 (“Executive”). The
Agreement is being amended and restated to provide for certain required changes.
     The Company and Executive hereby agree as follows:

1.   Employment. The Company hereby employs Executive and Executive hereby
accepts employment as Vice President and Chief Financial Officer and Treasurer
upon the terms and conditions hereinafter set forth. As used throughout this
Agreement, “Company” shall mean and include any and all of its present and
future subsidiaries and any and all subsidiaries of a subsidiary. Executive
warrants and represents that he is free to enter into and perform this Agreement
and is not subject to any employment, confidentiality, non-competition or other
agreement which prohibits, restricts, or would be breached by either his
acceptance or his performance of this Agreement.   2.   Duties. During the Term
(as hereinafter defined), Executive shall devote his full business time,
attention and energies to the performance of services as Vice President, Chief
Financial Officer and Treasurer of Novavax, Inc., performing such services,
assuming such responsibilities and exercising such authority as are set forth in
the Bylaws of the Company for such offices and assuming such other duties and
responsibilities as prescribed by the President and Chief Executive Officer (the
“CEO”) and Board of Directors. Executive agrees to perform his services
faithfully and to the best of his ability and to carry out the policies and
directives of the Company. Notwithstanding the foregoing, it shall not be a
violation of this Agreement for the Executive to serve as a director, trustee,
officer, or consultant to a charitable or non-profit entity; provided that such
service does not adversely affect Executive’s ability to perform his obligations
hereunder. Executive agrees to take no action which is in bad faith and
prejudicial to the interests of the Company during his employment hereunder.
Notwithstanding the location where Executive shall be based, as set forth in
this Agreement, he also may be required from time to time to perform duties
hereunder for reasonably short periods of time outside of said area.   3.  
Term. The term of this Agreement shall be for the period beginning on July 2,
2007 and continuing until July 1, 2008, unless earlier terminated pursuant to
Section 7 hereof (the “Term”) and shall be renewable annually on the terms set
forth herein upon agreement of the Company and Executive of the term of such
renewal and the initial base compensation applicable to the renewal term. The
parties acknowledge that the employment hereunder is employment at will.

1



--------------------------------------------------------------------------------



 



4.   Compensation

  (a)   Base Compensation. For all Executive’s services and covenants under this
Agreement, the Company shall pay Executive at an annual rate of $250,000,
subject to review by the CEO of the Company and the Board of Directors (or any
committee of the Board of Directors authorized to review and evaluate executive
compensation) when compensation is reviewed after the completion of the audit
with respect to the 2007 fiscal year (in accordance with the management
processes), and each fiscal year thereafter and payable in accordance with the
Company’s payroll policy as constituted from time to time. The Company may
withhold from any amounts payable under this Agreement all required federal,
state, city or other taxes and all other deductions as may be required pursuant
to any law or government regulation or ruling.     (b)   Bonus Program.
Executive shall be eligible to participate in the Company’s performance and
incentive bonus program applicable to senior executives. Eligibility for bonuses
and amounts to be paid each year are determined by the President and CEO and the
Board of Directors (or any committee of the Board of Directors authorized to
make that determination) based on the Company’s and Executive’s performance.
Under the existing bonus program, Executive would be eligible for a maximum
bonus of 40%, or any other percentage determined by the Board of Directors, of
Executive’s base salary during the year to which the bonus relates. The bonus
may be paid out partly in cash and partly in shares of restricted stock at the
discretion of the Board of Directors. Any bonus paid in 2007 will be prorated.
The time spent as Interim CFO will be included in calculation of the prorated
bonus for 2007. Such bonus shall be paid no later than two and one-half months
following the year for which the bonus applies.     (c)   Stock Awards. Subject
to approval by the Board of Directors (or any committee of the Board of
Directors authorized to make that determination), the Company will grant
Executive (a) stock options to purchase 225,000 shares of the Company’s Common
Stock ($.01 par value) at an exercise price equal to the closing price of the
Company’s Common Stock on the later of Executive’s date of hire or the date of
such Board of Directors’ approval. This stock award will vest as to one-third of
the options on each of the first three (3) anniversaries of Executive’s date of
employment.         Executive will be eligible for additional stock awards based
upon performance subject to the approval of the President and CEO and the Board
of Directors.

5.   Reimbursable Expenses. Executive shall be entitled to reimbursement for
reasonable expenses incurred by him in connection with the performance of his
duties hereunder in accordance with such procedures and policies as the Company
has heretofore or may hereafter establish. In addition, the Company will
reimburse Executive for transportation and lodging expenses incurred in his
commute from Blue Bell, PA to Rockville, MD. The Company agrees to reimburse up
to $25,000 per year during the initial Term and, if the Agreement is so renewed,
during each year of the first two renewal periods. In addition to the
reimbursable expenses, the Company shall reimburse Executive for an additional
amount (the “Gross-Up Payment”) equal to the state and federal income taxes
imposed on the reimbursable expenses (exclusive of any income taxes which may be
imposed on the Gross-Up Payment).

2



--------------------------------------------------------------------------------



 



6.   Benefits.

  (a)   Executive shall be entitled to four weeks of paid vacation time
calculated and administered in accordance with Company policies in effect from
time to time. The Executive shall be entitled to all other benefits associated
with normal full time employment in accordance with Company policies. A copy of
the Company’s current benefits plans are attached hereto.     (b)   Subject to
the approval of the Board of Directors, Executive shall be entitled to
participate in the Company’s Amended and Restated Change of Control Severance
Benefit Plan, as amended July 26, 2006 (the “Change of Control Plan”).

7.   Termination of Employment.

  (a)   Notwithstanding any other provision of this Agreement, Executive’s
employment may be terminated, without such action constituting a breach of this
Agreement:

  (i)   By the Company, for “Cause,” as defined in Section 7(b) below;     (ii)
  By the Company, upon 30 days’ notice to Executive, if he should be prevented
by illness, accident or other disability (mental or physical) from discharging
his duties hereunder for one or more periods totaling three consecutive months
during any twelve-month period;     (iii)   By the event of Executive’s death
during the Term.

  (b)   “Cause” shall mean (i) Executive’s willful failure or refusal to perform
in all material respects the services required of him hereby, (ii) Executive’s
willful failure or refusal to carry out any proper and material direction by the
President and CEO or Board of Directors with respect to the services to be
rendered by him hereunder or the manner of rendering such services,
(iii) Executive’s willful misconduct or gross negligence in the performance of
his duties hereunder, (iv) Executive’s commission of an act of fraud,
embezzlement or theft or a felony involving moral turpitude, (v) Executive’s use
or disclosure of Confidential Information (as defined in Section 10 of this
Agreement), other than for the benefit of the Company in the course of rendering
services to the Company or (vi) Executive’s engagement in any activity
prohibited by Section 11 of this Agreement. For purposes of this Section 7, the
Company shall be required to provide Executive a specific written warning with
regard to any occurrence of subsections 7(b) (i), (ii) and (iii) above, which
warning shall include a statement of corrective actions and a 15 day period for
the Executive to respond to and implement such actions, prior to any termination
of employment by the Company pursuant to Section 7(a) (i) above.

3



--------------------------------------------------------------------------------



 



8.   Separation Pay. Subject to Executive’s execution and delivery to the
Company of the Company’s standard form of Separation and Release Agreement, the
Company shall pay Executive a lump sum amount equal to six months of Executive’s
then effective salary (the “Separation Pay”), upon the Company’s termination of
Executive’s employment by the Company without Cause, during the Term. Such
Separation Pay shall be made no later than two and one-half months following the
year in which the Termination of Employment occurred. Separation Pay shall be
subject to withholding of all applicable federal, state and local taxes and any
other deductions required by applicable law. In the event of Executive’s
termination pursuant to Section 7(a)(ii), the Company’s obligation to pay
further compensation hereunder shall cease after the expiration of the 30 day
notice. In the event of Executive’s death, the Company’s obligation to pay
further compensation hereunder shall cease forthwith, except that Executive’s
legal representative shall be entitled to receive his fixed compensation for the
period up to the last day of the month in which such death shall have occurred.
  9.   All Business to be Property of the Company; Assignment of Intellectual
Property.

  (a)   Executive agrees that any and all presently existing business of the
Company and all business developed by him or any other employee of the Company
including without limitation all contracts, fees, commissions, compensation,
records, customer or client lists, agreements and any other incident of any
business developed, earned or carried on by Executive for the Company is and
shall be the exclusive property of the Company, and (where applicable) shall be
payable directly to the Company.     (b)   Executive hereby acknowledges that
any plan, method, data, know-how, research, information, procedure, development,
invention, improvement, modification, discovery, design, process, work of
authorship, documentation, formula, technique, trade secret or intellectual
property right whatsoever or any interest therein whether patentable or
non-patentable, patents and applications therefor, trademarks and applications
therefor or copyrights and applications therefor (herein sometimes collectively
referred to as “Intellectual Property”) made, conceived, created, invested,
developed, reduced to practice and/or acquired by Executive solely or jointly
with others during the Term is the sole and exclusive property of the Company,
as work for hire, and that he has no personal right in any such Intellectual
Property. Executive hereby grants to the Company (without any separate
remuneration or compensation other than that received by him from time to time
in the course of his employment) his entire right, title and interest throughout
the world in and to, all Intellectual Property, which is made, conceived,
created, invested, developed, reduced to practice and/or acquired by him solely
or jointly with others during the Term.

10.   Confidentiality. Executive acknowledges his obligation of confidentiality
with respect to all proprietary, confidential and non-public information of the
Company, including all Intellectual Property. Executive shall not, either during
the Term or thereafter, use for any purpose other than the furtherance of the
Company’s business, or disclose to any person other than a person with a need to
know such confidential, proprietary or non-public information for the
furtherance of the Company’s business who is obligated to maintain

4



--------------------------------------------------------------------------------



 



    the confidentiality of such information, any information concerning any
Intellectual Property, or other confidential, proprietary or non-public
information of the Company, whether Executive has such information in his memory
or such information is embodied in writing or other tangible form. All originals
and copies of any of the foregoing, however and whenever produced, shall be the
sole property of the Company. Upon the termination of Executive’s employment in
any manner or for any reason, Executive shall promptly surrender to the Company
all copies of any of the foregoing, together with any documents, materials,
data, information and equipment belonging to or relating to the Company’s
business and in his possession, custody or control, and Executive shall not
thereafter retain or deliver to any other person any of the foregoing or any
summary or memorandum thereof.   11.   Non-Competition Covenant. As the
Executive has been granted options to purchase stock in the Company and as such
has a financial interest in the success of the Company’s business and as
Executive recognizes that the Company would be substantially injured by
Executive competing with the Company, Executive agrees and warrants that within
the United States, he will not, unless acting with the Company’s express prior
written consent, directly or indirectly, while an employee of the Company and
during the Non-Competition Period, as defined below, own, operate, join,
control, participate in, or be connected as an officer, director, employee,
partner, stockholder, consultant or otherwise, with any business or entity which
competes with the business of the Company (or its successors or assigns) as such
business is now constituted (currently defined as a human vaccine development
business) or as it may be constituted at any time during the Term of this
Agreement; provided, however, that Executive may own, and exercise rights with
respect to, less than one percent of the equity of a publicly traded company.
The “Non-Competition Period” shall be a period of one year following termination
of employment.   12.   Non-Solicitation Agreement. Executive agrees and
covenants that he will not, unless acting with the Company’s express written
consent, directly or indirectly, during the Term of this Agreement or during the
Non-Competition Period (as defined in Section 11 above) solicit, entice or
attempt to entice away any customer, officer, employee, consultant, proposed
customer, vendor, supplier, proposed vendor or supplier or person or entity or
person providing or proposed to provide research and/or development services to,
on behalf of or with the Company. Executive agrees and covenants that he will
not, unless acting with the Company’s express written consent, directly or
indirectly, during the Term of this Agreement or thereafter interfere with the
Company’s relationships or proposed relationships with any customer, officer,
employee, consultant, proposed customer, vendor, supplier, proposed vendor or
supplier or person or entity or person providing or proposed to provide research
and/or development services to, on behalf of or with the Company.   13.  
Notices. All notices and other communications hereunder shall be in writing and
shall be deemed to have been given on actual receipt after having been delivered
by hand, mailed by first class mail, postage prepaid, or sent by Federal Express
or similar overnight delivery services, as follows: (a) if to Executive, at the
address shown at the head of this Agreement, or to such other person(s) or
address(es) as Executive shall have furnished to the Company in writing and, if
to the Company, to it at the address set forth in the preamble hereto with a
copy to Jennifer Miller, Esq., Ballard Spahr Andrews & Ingersoll LLP, 1735
Market Street, 51st Floor, Philadelphia, PA 19103, or to such other person(s) or
address(es) as the Company shall have furnished to Executive in writing.

5



--------------------------------------------------------------------------------



 



14.   Assignability. In the event of a change of control (as defined in the
Company’s Change of Control Plan), the terms of this Agreement shall inure to
the benefit of, and be assumed by, the acquiring person (as defined in the
Company’s Change of Control Plan). This Agreement shall not be assignable by
Executive, but it shall be binding upon, and to the extent provided in Section 8
shall inure to the benefit of, his heirs, executors, administrators and legal
representatives.   15.   Entire Agreement. This Agreement contains the entire
agreement between the Company and Executive with respect to the subject matter
hereof and there have been no oral or other prior agreements of any kind
whatsoever as a condition precedent or inducement to the signing of this
Agreement or otherwise concerning this Agreement or the subject matter hereof.
Notwithstanding the foregoing, Executive acknowledges that he is required as a
condition to continued employment, to comply at all times, with the Company’s
policies affecting employees, including the Company’s published Code of Ethics,
as in effect from time to time.   16.   Equitable Relief. Executive recognizes
and agrees that the Company’s remedy at law for any breach of the provisions of
Sections 9, 10, 11 or 12 hereof would be inadequate, and he agrees that for
breach of such provisions, the Company shall, in addition to such other remedies
as may be available to it at law or in equity or as provided in this Agreement,
be entitled to injunctive relief and to enforce its rights by an action for
specific performance. Should Executive engage in any activities prohibited by
this Agreement, he agrees to pay over to the Company all compensation,
remuneration or monies or property of any sort received in connection with such
activities; such payment shall not impair any rights or remedies of the Company
or obligations or liabilities of Executive which such parties may have under
this Agreement or applicable law.   17.   Amendments. This Agreement may not be
amended, nor shall any change, waiver, modification, consent or discharge be
effected except by written instrument executed by the Company and Executive.  
18.   Severability. If any part of any term or provision of this Agreement shall
be held or deemed to be invalid, inoperative or unenforceable to any extent by a
court of competent jurisdiction, such circumstances shall in no way affect any
other term or provision of this Agreement, the application of such term or
provision in any other circumstances, or the validity or enforceability of this
Agreement. Executive agrees that the restrictions set forth in Sections 11 and
12 above (including, but not limited to, the geographical scope and time period
of restrictions) are fair and reasonable and are reasonably required for the
protection of the interests of the Company and its affiliates. In the event that
any provision of Section 11 or 12 relating to time period and/or areas of
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period or areas such court deems reasonable and enforceable, said
time period and/or areas of restriction shall be deemed to become and thereafter
be the maximum time period and/or areas which such court deems reasonable and
enforceable.

6



--------------------------------------------------------------------------------



 



19.   Paragraph Headings. The paragraph headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation hereof.   20.   Governing Law. This Agreement shall be
governed by and construed and enforced in accordance with the law of the State
of Maryland, without regard to the principles of conflict of laws thereof.   21.
  Resolution of Disputes. With the exception of proceedings for equitable relief
brought pursuant to Section 16 of this Agreement, any disputes arising under or
in connection with this Agreement including, without limitation, any assertion
by any party hereto that the other party has breached any provision of this
Agreement, shall be resolved by arbitration, to be conducted in Philadelphia,
Pennsylvania, in accordance with the rules and procedures of the American
Arbitration Association. The parties shall bear equally the cost of such
arbitration, excluding attorneys’ fees and disbursements which shall be borne
solely by the party incurring the same; provided, however, that if the
arbitrator rules in favor of Executive, Company shall be solely responsible for
the payment of all costs, fees and expenses (including without limitation
Executive’s reasonable attorneys’ fees and disbursements) of such arbitration.
The provisions of this Section 21 shall survive the termination for any reason
of the Term (whether such termination is by the Company, by Executive or upon
the expiration of the Term).   22.   Survival. Sections 8 through 21 shall
survive the expiration or earlier termination of this Agreement, for the period
and to the extent specified therein.       IN WITNESS WHEREOF, the parties have
executed or caused to be executed under seal this Agreement as of the date first
above written.

             
 
      NOVAVAX,   INC.
 
           
[SEAL]
      By:   /s/ Rahul Singhvi
 
           
 
      Name:   Rahul Singhvi
 
      Title:   President of Commercial Operations
 
           
 
          /s/ Len Stigliano
 
           
 
          Len Stigliano

7